In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2558 
DAN DAVIES, 
                                                  Plaintiff‐Appellant, 

                                  v. 

KARLEN BENBENEK, et al.,  
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 12 CV 0045 — Joan B. Gottschall, Judge. 
                     ____________________ 

  ARGUED DECEMBER 3, 2015 — DECIDED SEPTEMBER 12, 2016 
                ____________________ 

   Before WOOD, MANION, and HAMILTON, Circuit Judges. 
    MANION, Circuit Judge. Plaintiff Dan Davies sued Chicago 
police officer Karlen Benbenek for using excessive force when 
responding to a domestic disturbance at Davies’ home in the 
summer of 2010. A trial was held and the jury found for Of‐
ficer  Benbenek.  On  appeal  Davies  challenges  several  of  the 
district  court’s  evidentiary  rulings,  but  his  arguments  are 
without  merit.  Because  the  evidence  challenged  by  Davies 
2                                                        No. 14‐2558 

was used for a permissible purpose and was not unduly prej‐
udicial,  we  affirm  the  district  court’s  entry  of  judgment  for 
Officer Benbenek.  
                                       I. BACKGROUND 
    On June 24, 2010, Dan Davies and his then‐girlfriend Lu‐
cille Whitehead got into a physical altercation in Davies’ bed‐
room. Whitehead managed to call 911 and reported that she 
and  Davies  had  gotten  into  an  argument  and  that  he  had 
“pulled a gun” on her. Several Chicago police officers, includ‐
ing Officer Karlen Benbenek, responded to the call. The offic‐
ers kicked down the door to Davies’ home because no one an‐
swered  after  they  knocked  and  announced  their  presence. 
When  the  officers  entered  they  encountered  Davies,  who  is 
paralyzed from the waist down, sitting in his wheelchair.1 Da‐
vies’ nephew was also there.  
    According to the police, Davies was very angry with them 
for being in his house. He used profanity, yelled at them, told 
them  to  get  out,  and  talked  about  suing  them.  The  officers 
proceeded to search the house and discovered illegal items in 
Davies’ bedroom. Davies asked the police if his nephew could 
“take  the  rap”  for  the  items,  but  the  police  declined  the  re‐
quest.  Davies  then  became  increasingly  agitated  and  again 
threatened to sue the officers and told them he had “sued be‐
fore.” He also spat on Officer Benbenek and made a foul com‐
ment about a tongue‐piercing she had at the time. When Of‐
ficer Benbenek told Davies he would be charged for spitting 
on  her,  Davies  threw  himself  from  his  wheelchair  onto  the 



                                                 
     1 Davies has been a paraplegic since 1992. 
No. 14‐2558                                                         3

floor,  where  he  continued  telling  the  officers  that  he  would 
sue.  
    Davies paints a markedly different picture of his encoun‐
ter  with  Officer  Benbenek.  He  testified  that,  once  he  com‐
mented on her tongue‐piercing, she grabbed him by the hair 
and punched him in the face multiple times, and that he later 
“w[o]ke up” on the floor choking on his own blood. 
    After Davies ended up on the ground, the officers called 
for an ambulance and Davies was taken to the hospital. The 
attending physician testified that Davies had sustained a frac‐
tured femur that was consistent with a fall. He also testified 
that  Davies  had  severe  osteoporosis  which  made  his  bones 
more susceptible to breaking through minor trauma. 
    Davies subsequently brought this civil action against Of‐
ficer Benbenek under 42 U.S.C. § 1983, alleging that she used 
excessive  force  during  the  disputed  encounter  of  June  24, 
2010. Before trial, the parties filed motions in limine seeking a 
ruling  on  whether  Officer  Benbenek  could  offer  testimony 
that Davies, in the course of threatening to sue the responding 
officers, told them that he had sued before. The defense also 
sought to present testimony that certain unidentified “items” 
were recovered from Davies’ home, and that Davies was dis‐
traught when the police declined his request to pin possession 
of the items on his nephew. Over Davies’ objection, the court 
ultimately admitted the proposed testimony at trial. The ad‐
mitted testimony was not offered to prove that Davies had a 
prior history of litigation, nor did it include any description 
4                                                             No. 14‐2558 

of the items found in Davies’ home.2 Following trial the jury 
rendered a verdict for Officer Benbenek, and the district court 
entered judgment accordingly. 
                                        II. DISCUSSION 
    Davies’ appeal focuses on the district court’s evidentiary 
rulings. He argues that the district court erred by allowing the 
responding officers to testify (1) that he told them he had sued 
before,  and  (2)  that  he  became  upset  when  they  refused  to 
hold his nephew responsible for the items that were discov‐
ered in his home. Davies contends that this testimony should 
have been excluded as impermissible character evidence un‐
der Federal Rule of Evidence 404(b), and as unfairly prejudi‐
cial under Federal Rule of Evidence 403.  
    We  review  the  district  court’s  evidentiary  rulings  for 
abuse  of  discretion  and  will  reverse  only  if  “no  reasonable 
person could take the view adopted by the trial court.” United 
States v. Causey, 748 F.3d 310, 315–16 (7th Cir. 2014) (internal 
marks  omitted).  Under  Rule  404(b),  evidence  of  a  crime, 
wrong, or other act is not admissible to prove a person’s char‐
acter  or  propensity  to  act  a  certain  way.  Fed.  R.  Evid. 
404(b)(1). Such evidence may be admissible, however, for an‐
other purpose, such as proving motive, opportunity, or intent. 
Fed.  R.  Evid.  404(b)(2).  Under  Rule  403,  the  district  court  is 
allowed  to  exclude  evidence  whose  probative  value  is  sub‐
stantially outweighed by a danger of unfair prejudice. Fed. R. 


                                                 
     2 The responding officers also testified at trial that Davies told them 

he had “won” an earlier lawsuit and “made money” that way, but the dis‐
trict court struck that testimony on grounds that it referenced the result of 
Davies’ alleged earlier litigation. 
No. 14‐2558                                                           5

Evid. 403. Evidence is unfairly prejudicial “only if it will in‐
duce the jury to decide the case on an improper basis, com‐
monly  an  emotional  one,  rather  than  on  the  evidence  pre‐
sented.” United States v. Bogan, 267 F.3d 614, 623 (7th Cir. 2001) 
(internal marks omitted). We give “special deference” to the 
district court’s admission of evidence under Rule 403. United 
States  v.  LeShore,  543  F.3d  935,  939  (7th  Cir.  2008)  (internal 
marks omitted). 
    A. Testimony that Davies said he had sued before 
    Davies argues that the responding officers’ testimony that 
he  told  them  he  had  “sued  before”  was  inadmissible under 
Rule 404(b) because it constituted other‐act evidence that was 
used  to  tarnish  his  character.  He  also  argues  that  the  testi‐
mony should have been excluded under Rule 403 because it 
resulted in severe prejudice with no corresponding probative 
value. Neither argument has merit. 
    First,  Rule  404(b)  does  not  apply  here  because  the  chal‐
lenged testimony is not other‐act evidence that was used to 
prove  Davies’  character.  The  responding  officers  testified 
only that Davies said he had sued before, not that he did sue 
before. In doing so, the officers simply related what was said 
and  done  in  the  critical  moments  surrounding  Officer 
Benbenek’s alleged use of excessive force. Davies’ words and 
actions at that time are central to the disputed circumstances 
underlying  his  claim  of  excessive  force;  they  are  not  “other 
acts” used to establish a propensity inference in violation of 
Rule  404(b).  See  Agushi  v.  Duerr,  196  F.3d  754,  761  (7th  Cir. 
6                                                                 No. 14‐2558 

1999) (party’s statement made days before alleged use of ex‐
cessive force was nonetheless “part and parcel of the case at 
hand and thus [] not covered by Rule 404(b)”).3 
    Davies has not made the required showing under Rule 403 
either. Davies’ comments to the responding officers are highly 
probative in evaluating the disputed encounter with Officer 
Benbenek that lies at the heart of his claim for excessive force. 
On  the  other  side  of  the  scale,  there  is  nothing  “inherently 
emotional  or  incendiary”  about  the  officers’  testimony  that 
Davies said he had previously sued, see United States v. Strong, 
485  F.3d  985,  991  (7th  Cir.  2007),  nor  has  Davies  explained 
how the testimony would otherwise induce a jury to decide 
the case on an improper basis. Accordingly, the district court 
did not abuse its discretion in concluding that the probative 
value of this testimony was not substantially outweighed by 
the danger of unfair prejudice.4 




                                                 
      3 Even if the testimony that Davies said he had sued before were con‐

strued  as  other‐act  evidence, it  still  would  not  run afoul  of Rule 404(b), 
since there is no indication that it was used for an improper propensity 
inference. Davies asserts that the testimony was used to show that he had 
a propensity to file frivolous lawsuits. But the mere suggestion that Davies 
may have “sued before” says nothing about the merits of the supposed 
earlier litigation; in recounting Davies’ remarks at the scene, the officers 
did not attest that Davies had filed any previous lawsuits at all, let alone 
frivolous ones.  
      4 Davies argues that he was further prejudiced by the officers’ testi‐

mony that he said he had won an earlier lawsuit and made money that 
way, but that testimony was stricken, and in any event the suggestion that 
Davies had previously filed a successful lawsuit is hardly prejudicial. 
No. 14‐2558                                                          7

   B. Testimony that certain items were found by the police 
    Davies next argues that the district court erred by permit‐
ting the police to testify that they found certain items in his 
home, and that he became increasingly frantic when they re‐
fused  his  request  to  hold  his  nephew  accountable  for  the 
items. We reject Davies’ argument that this testimony should 
have been excluded under Rules 404(b) and 403. 
    Once  again,  the  challenged  testimony  is  not  evidence  of 
other acts within the parameters of Rule 404(b). The testimony 
centers  on  Davies’  interactions  with  the  responding  officers 
just before his contested exchange with Officer Benbenek. Be‐
cause Davies’ remarks to the police at that time are an integral 
part  of  the  facts  and  circumstances  forming  the  basis  of  his 
case, Rule 404(b) does not apply. See Agushi, 196 F.3d at 761. 
    Turning to Rule 403’s balancing test, the items‐testimony 
was clearly relevant to the pivotal question of how Davies ul‐
timately ended  up on  the floor (Davies’  escalating agitation 
when confronted with the items makes it more likely that he 
threw himself from his wheelchair in the heat of the moment), 
while any resulting prejudice was mitigated by the fact that 
the items were not described to the jury in any way. The dis‐
trict court did not abuse its broad discretion in admitting this 
testimony at trial. 
                         III. CONCLUSION 
    The district court’s evidentiary rulings were not an abuse 
of discretion. The challenged testimony was not impermissi‐
ble character evidence under Rule 404(b), nor was it unduly 
8                                               No. 14‐2558 

prejudicial under Rule 403. Finding no error, we do not ad‐
dress Officer Benbenek’s alternative argument that any error 
was harmless. 
                                                  AFFIRMED.